NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCELINA GODOY-RIVERA, AKA                     No.    16-70973
Marcelina Godoy-De Godoy,
                                                Agency No. A200-236-452
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Marcelina Godoy-Rivera (“Godoy-Rivera”), a native and citizen of

Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing Godoy-Rivera’s appeal from an immigration judge’s (“IJ”)

decision denying her application for withholding of removal and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252(a), and we deny in part and dismiss in part the petition.

      Where, as here, the BIA adopts the IJ’s reasoning, we review both the IJ’s

and BIA’s decisions. Alanniz v. Barr, 924 F.3d 1061, 1065 (9th Cir. 2019). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo our jurisdiction.

Pena v. Lynch, 815 F.3d 452, 455 (9th Cir. 2016).

      Substantial evidence supports the agency’s conclusion that Godoy-Rivera

failed to establish that she would be persecuted on account of a protected ground.

Even after assuming that the proposed social groups that Godoy-Rivera asserted

applied to her—including “repatriated female Guatemalan citizens,” “female

Guatemalan citizens who worked in the United States,” or family members—the IJ

correctly concluded that Godoy-Rivera failed to establish a nexus between those

social groups or her political opinion, and the harm she fears if returned to

Guatemala. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or




                                          2                                     16-70973
random violence by gang members bears no nexus to a protected ground”). Thus,

Godoy-Rivera’s withholding of removal claim fails.

      We lack jurisdiction to review Godoy-Rivera’s challenge to the IJ’s denial of

CAT relief because she failed to exhaust her administrative remedies on appeal to

the BIA. Alvarado v. Holder, 759 F.3d 1121, 1128 (9th Cir. 2014) (petitioner does

not satisfy the exhaustion requirement by generally challenging the IJ’s decision,

but instead “must specify which issues form the basis of the appeal”) (citation and

quotation omitted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   16-70973